Title: Thomas Jefferson to Henry Wheaton, 9 October 1810
From: Jefferson, Thomas
To: Wheaton, Henry


          
            Monticello Oct. 9. 10.
          
           Th Jefferson presents his compliments to mr Wheaton, and his thanks for the pamphlet he was so kind as to send him. he has read it with that pleasure which he always recieves from the expression of principles friendly to free government, and from seeing them welcomed by those to whom they are delivered. he hopes & believes they will be the sentiments of this country for many centuries, and this belief is one of his great consolations.he salutes w mr Wheaton with respect.
        